TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00422-CV



                          Reliant Capital Solutions, LLC, Appellant

                                                 v.

                             Chiemeka Chuma-Okorafor, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
     NO. D-1-GN-09-004207, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In this restricted appeal, Reliant Capital Solutions, LLC (Reliant) seeks to overturn

a no-answer default judgment in favor of Chimeka Chuma-Okorafor on causes of action arising out

of debt collection practices used by Reliant. For the reasons stated herein, we reverse the judgment

and remand the cause to the trial court for further proceedings.


                                        BACKGROUND

               On December 11, 2009, Chuma-Okorafor filed an original petition against Reliant,

a third party debt collection service provider. Chuma-Okorafor’s suit was based on several causes

of action, including claims for deceptive trade practices, invasion of privacy, and wrongful debt

collection. Chuma-Okorafor sought to serve Reliant through its registered agent for service, CT

Corporation Sytems.
               On December 16, 2009, the citation was issued. The citation was addressed to

“RELIANT CAPITAL SOLUTIONS LLC BY SERVING ITS REGISTERED AGENT, C T

CORPORATION SYSTEM.” The record reflects that the required documents were mailed by

certified mail on January 19, 2010, to “CT Corporation Sys.” The appellate record includes a

photocopy of Postal Service Form 3800, titled “Certified Mail Receipt,” and Postal Service Form

3811, titled “Domestic Return Receipt.” The “Certified Mail Receipt” was addressed as follows:


       CT Corporation Sys.
       350 North St. Paul
       Dallas, TX 75201


The receipt bears a postal service postmark of January 19, 2010, from Floresville, Texas. The

“Domestic Return Receipt” contains the same address as the “Certified Mail Receipt.” Section B

of the “Domestic Return Receipt,” headed “Received by (Print Name),” contains the stamped legend

“Received CT CORPORATION.” Section A, headed “Signature: Addressee or Agent,” contains

the stamped legend “JAN 21 2010.” Section C, headed “Date of Delivery ” is blank. The receipt

contains no signature or handwriting other than the handwritten address.

               After the United States Postal Service’s return receipt had been returned to the

District Clerk of Travis County and had been on file the required period of time without an answer

having been filed by Reliant, Chuma-Okorafor moved for entry of a default judgment. The default

judgment was granted January 18, 2011. Reliant did not timely file a post-judgment motion, request

for findings of fact and conclusions of law, or notice of appeal but perfected this restricted appeal

on July 7, 2011. See Tex. R. App. P. 30.



                                                 2
                                    STANDARD OF REVIEW

               A party filing a restricted appeal must demonstrate that (1) he appealed within six

months after the judgment was rendered, (2) he was a party to the suit, (3) he did not participate in

the actual trial of the case, and (4) error appears on the face of the record. See Tex. R. App. P.

26.1(c), 30; see also Alexander v. Lydia’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004) (listing the

elements of a restricted appeal). The only contested issue in this restricted appeal is the final

element—whether there is error on the face of the record. The face of the record includes all papers

on file in the appeal, including the clerk’s record and any reporter’s record. DSC Fin. Corp.

v. Moffitt, 815 S.W.2d 551, 551 (Tex. 1991).

               “For well over a century, [the supreme] court has required that strict compliance with

the rules for service of citation affirmatively appear on the record in order for a default judgment

to withstand direct attack.” Insurance Co. of State of Pa. v. Legune, 297 S.W.3d 254, 255 (Tex.

2009) (per curiam) (quoting Primate Constr., Inc. v. Silver, 885 S.W.2d 151, 152 (Tex. 1994) (per

curiam) (citing Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990))); Union Pac. Corp. v. Legg,

49 S.W.3d 72, 77 (Tex. App.—Austin 2001, no pet.) (quoting Primate Constr., 884 S.W.2d at 152).

“‘In order for a default judgment to withstand direct attack, strict compliance with the rules of civil

procedure relating to the manner and mode of service of citation must appear on the face of the

record.’” Union Pac. Corp., 49 S.W.3d at 77 (quoting Renaissance Park & Renaissance Park

Apartments v. Davila, 27 S.W.3d 252, 255 (Tex. App.—Austin 2000, no pet.)); see Whitney v. L &

L Realty Corp., 500 S.W.2d 94, 97 (Tex. 1973). This Court has no presumptions in favor of valid




                                                  3
issuance, service, and return of citation when it considers a restricted appeal. Primate Constr.,
884 S.W.2d at 152.


                                            DISCUSSION

                In its first issue, Reliant contends that the trial court erred in entering a no-answer

default judgment because service of citation was fatally defective due to a lack of the addressee’s

signature on the return. The record reflects that service and return of citation were attempted by

certified mail, return receipt requested. See Tex. R. Civ. P. 106 (authorizing service through certified

mail). Rule 107 of the Texas Rules of Civil Procedure requires that if service is accomplished by

certified mail the return “must also contain the return receipt with the addressee’s signature.” Tex.

R. Civ. P. 107(c); see Union Pac. Corp., 49 S.W.3d at 79; 14.9 Grams of Methamphetamine v. State,

28 S.W.3d 146, 148 (Tex. App—Texarkana 2000, no pet.); JPMorgan Chase Bank, N.A. v. Tejas

Asset Holdings, L.L.C., No. 05-11-00962-CV, 2012 Tex. App. LEXIS 7702, at *3 (Tex.

App—Dallas Sept. 10, 2012, no. pet.) (mem. op.); cf., e.g., Uvalde Country Club v. Martin Linen

Supply Co., Inc., 690 S.W.2d 884, 885 (Tex. 1985) (per curiam) (no strict compliance where return

of citation did not reflect authority of signator to accept service).

                We conclude the appellate record in this case does not demonstrate strict compliance

with the rules governing the issuance, service, and return of citation. This Court has previously

stated that “a stamped signature may be sufficent if shown to be authorized by proof in the record.”

See Union Pac. Corp., 49 S.W.3d at 79 (emphasis added). In Union Pacific, CT Corporation, the

same defendant as in this case, used a stamp to mark the portion of the return receipt entitled

“Signature: Addressee or Agent” with the legend “C.T. Corp. Systems” in block letters. Id. at 76.

                                                   4
This Court concluded that the return receipt did not bear the requisite addressee signature and

because no evidence was presented in the record to authorize the use of a stamp instead of a

signature, the return was fatally defective. Id. at 79. This defect created error on the face of the

record. Id. Similarly, in this case, the return receipt does not contain a signature at all, nor does the

record contain any evidence to permit the use of a stamp to effect service. As in Union Pacific, the

lack of a signature on the receipt and the lack of evidence in the record to authorize a stamp as an

alternative to a signature render the service on Reliant defective. See id.

                Further, “although a corporation may act as the registered agent for another

corporation, a corporation is not a person capable of accepting process and must be served through

its agents.” Reed Elsevier v. Carrollton-Farmers Branch Indep. Sch. Dist., 180 S.W.3d 903, 905

(Tex. App.—Dallas 2005, pet. denied) (citing All Commercial Floors, Inc. v. Barton & Rasor,

97 S.W.3d 723, 727 (Tex. App.—Fort Worth 2003, no pet.)). “The record must show whether the

person served was in fact such an agent for the corporation acting as the registered agent.” Id. (citing

National Med. Enters. of Tex., Inc. v. Wedman, 676 S.W.2d 712, 715 (Tex. App.—El Paso 1984, no

writ). In this case, the return does not contain any signature. The return of citation merely contains

the stamped name of the defendant. Thus, neither the return receipt nor the record indicates that a

person with capacity to accept service was actually served. For these reasons, we find error on the

face of the record. See Union Pac. Corp., 49 S.W.3d at 79.

                Due to this error in the record, the default judgment cannot stand. See Primate

Constr., 884 S.W.2d at 153 (holding that “proper service not being affirmatively shown, there is

error on the face of the record, and the court of appeals erred in holding otherwise”). Thus, we



                                                   5
sustain Reliant’s first issue. Because this issue is dispositive, we do not reach Reliant’s remaining

issues. See Tex. R. App. P. 47.1.


                                         CONCLUSION

               Having concluded that there is error on the face of the record as to whether the service

of citation was properly effected, we reverse the trial court’s judgment and remand this cause for

further proceedings.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Reversed and Remanded

Filed: August 14, 2013




                                                  6